Case: 19-13825   Date Filed: 04/15/2020     Page: 1 of 3



                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-13825
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:19-cv-00001-TCB



TIMOTHY B. BROWN,

                                                                Plaintiff-Appellant,


                                     versus


U.S. BANK NATIONAL ASSOC.,
as trustee for As Trustee, Mastr Asset Backed Securities Trust 2006-AB1,
Mortgage Pass-Through Certificates Series 2006-AB1,
WELLS FARGO BANK N.A.,

                                                             Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (April 15, 2020)
               Case: 19-13825     Date Filed: 04/15/2020    Page: 2 of 3



Before WILLIAM PRYOR, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Timothy Brown appeals pro se the dismissal of his complaint against U.S.

Bank National Association and Wells Fargo Bank, N.A. Brown complained of

negligence by Wells Fargo in implementing the Home Affordable Modification

Program and refusing to modify Brown’s mortgage payments; of a wrongful

foreclosure by Wells Fargo and by U.S. Bank; of conversion by both banks; and of

violations of the Georgia Consumer Fraud Act by both banks. The district court

dismissed Brown’s complaint as barred by res judicata and, in the alternative, for

failure to state a claim for relief, Fed. R. Civ. P. 12(b)(6). We affirm.

      The district court correctly dismissed Brown’s complaint as barred by res

judicata. “Res judicata, or more properly claim preclusion, is a judicially made

doctrine with the purpose of both giving finality to parties who have already

litigated a claim and promoting judicial economy; it bars claims that could have

been litigated as well.” In re Atlanta Retail, Inc., 456 F.3d 1277, 1284 (11th Cir.

2006). The doctrine applies if “(1) there is a final judgment on the merits; (2) the

decision was rendered by a court of competent jurisdiction; (3) the parties, or those

in privity with them, are identical in both suits; and (4) the same cause of action is

involved in both cases.” Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th

Cir. 1999). Brown does not dispute that his present action and an action he filed in


                                           2
               Case: 19-13825     Date Filed: 04/15/2020    Page: 3 of 3



2017 against Wells Fargo and U.S. Bank involve the same parties. The two actions

are based on the same factual predicate: the alleged wrongful foreclosure and sale

of his property. Brown complained previously of breach of contract, a wrongful

foreclosure on his property, and of violations of the Fair Debt Collection Practices

Act and the Real Estate Settlement Procedures Act, and the district court dismissed

the complaint for failure to state a claim, which “unambiguously constitutes a

ruling on the merits.” Borden v. Allen, 646 F.3d 785, 812 (11th Cir. 2011) (internal

quotation marks omitted). In his new complaint, Brown alleges, for the first time, a

claim of negligence for failing to modify his loan payments, but that claim is

“based upon the same factual predicate . . . as [his] former action, [so] the two

cases are really the same claim or cause of action for purposes of res judicata,”

Citibank, N.A. v. Data Leasing Fin. Corp., 904 F.2d 1498, 1503 (11th Cir. 1990).

Brown’s new legal theory is rooted in the actions Wells Fargo took leading up to

and during foreclosure. See Jaffree v. Wallace, 837 F.2d 1461, 1468 (11th Cir.

1988) (“Res judicata . . . extends not only to the precise legal theory presented in

the previous litigation, but to all legal theories and claims arising out of the same

operative nucleus of fact.”).

      We AFFIRM the dismissal of Brown’s complaint.




                                           3